ORDER
PER CURIAM.
Martin Harris (“Claimant”) appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”). denying his petition for unemployment benefits. Claimant argues the Commission erred in finding he committed misconduct: (1) by violating the policies of his employer, Sunny Hill, Inc. (“Employer”), despite the fact that Employer did not offer evidence of the policies Claimant allegedly violated; and (2) based on prior events that were not the reason or cause of his termination.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).